ACCEPTED
                                                                                           05-15-00171-CR
                                                                                FIFTH COURT OF APPEALS
                                                                                           DALLAS, TEXAS
                                                                                     6/15/2015 12:38:02 PM
                                                                                                LISA MATZ
                                                                                                    CLERK

                             CAUSE NO. 05-15-00171-CR

 LUIS TERRAZA DURAN                                 COURT OF APPEALS
                                                                   FILED IN
                                                                  5th COURT OF APPEALS
                                                                       DALLAS, TEXAS
 VS.                                                FIFTH   DISTRICT   OF
                                                                  6/15/2015TEXAS
                                                                            12:38:02 PM
                                                                         LISA MATZ
 THE STATE OF TEXAS                                                        Clerk
                                                    AT DALLAS

        MOTION FOR LEAVE TO FILE SECOND MOTION TO
    EXTEND TIME TO LATE-FILE APPELLANT'S ORIGINAL BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes LUIS TERRAZA DURAN, Appellant in the above styled and

numbered cause, and moves this Court to grant leave to file a second motion for the

extension of time to late-file appellant's original brief, pursuant to Rule 38.6 of the

Texas Rules of Appellate Procedure, and for good cause shows the following:

       1.     This case is on appeal from the 366 th Judicial District Court of Collin

County, Texas.

       2.     The case below was styled the STATE OF TEXAS vs. LUIS TERRAZA

DURAN, and numbered 366-82853-2011.

       3.     Appellant was convicted of two counts of Aggravated Sexual Assault

and one count of Indecency with a Child by Contact.

Appellant's Motion for Leave to File Second Motion to
Extend Time to Late-File Appellant's Brief                                Page 1 of 5
       4.     Appellant was assessed a sentence of fifty-five (55) years to the

Institutional Division of the Texas Department of Criminal Justice and seventeen (17)

years to the Institutional Division of the Texas Department of Criminal Justice. The

sentences were ordered to run concurrently.

       5.     Notice of appeal was given on February 6, 2015.

       6.     The clerk's record was filed on April 7, 2015; the reporter's record was

filed on April 6, 2015.

       7.     The appellant's original brief was due on May 7, 2015.

       8.     Appellant was previously given an extension of time of twenty-five (25)

days from the date of May 11, 2015, to file appellant's original brief on June 5, 2015.

       9.     Counsel for Appellant requests for the final time an extension of time of

ten (10) days from the date of June 5, 2015, to file Appellant's Original Brief on June

15, 2015.

       10.    Defendant is currently incarcerated.

       11.    Appellant relies on the following facts as good cause for the requested

extension:



Appellant's Motion for Leave to File Second Motion to
Extend Time to Late-File Appellant's Brief                                Page 2 of 5
      Counsel for Appellant has prepared for and/or participated in no less than two

criminal bench trials, three criminal jury trials, one family law bench trial, and two

family law contested/emergency hearings. Counsel for Appellant has also appeared at

criminal dockets in Collin, Dallas, Denton, and Hunt Counties, resetting misdemeanor

and felony cases, reaching plea bargains, participating in contested motion hearings

and bench/jury pre-trial arraignments as well. Additionally, Counsel for Appellant

has been responsible for the care of his 10-year old daughter for the past two (2)

weeks due to medical issues with her mother. Counsel for Appellant has been unable

to work without constant interruption which has caused significant delay in

submitting this Brief to the Court. Counsel for Appellant offers his sincerest apology

and respectfully asks the Court to grant this final extension.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court

grant this Motion for Leave to File Second Motion to Extend Time to Late-File

Appellant's Brief, and for such other and further relief as the Court may deem

appropriate.




Appellant's Motion for Leave to File Second Motion to
Extend Time to Late-File Appellant's Brief                               Page 3 of 5
                                           Respectfully submitted,


                                           MARC J FRATTER
                                           1207 West University Drive, Suite 101
                                           McKinney, Texas 75069
                                           Tel: (214) 471-3434
                                           Fax: (972) 424-4719
                                           mfratter@yahoo.corn

                                           By: /s'/ Marc" J. Fra,11-e,r
                                              Marc J. Fratter
                                              State Bar No. 24029973
                                              Attorney for LUIS TERRAZA DURAN



                            CERTIFICATE OF SERVICE

       This is to certify that on June 15, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Collin County,

Texas, by hand delivery.



                                            /si Marc, J. Froul-i-e-r
                                            Marc J. Fratter




Appellant's Motion for Leave to File Second Motion to
Extend Time to Late-File Appellant's Brief                                  Page 4 of 5
STATE OF TEXAS                                §
                                              §
COUNTY OF COLLIN                              §


                                       AFFIDAVIT

       BEFORE ME, the undersigned authority, on this day personally appeared

Marc J. Fratter, who after being duly sworn stated:

       "I am the attorney for the appellant in the above numbered and entitled

       cause. I have read the foregoing Motion to Extend Time to Late-File

       Appellant's Brief and swear that all of the allegations of fact contained

       therein are true and correct."

                                                ► 4Actc Cr , FP0t-t_ EQ
                                            Marc J. Fratter
                                            A ffiant

       SUBSCRIBED AND SWORN TO BEFORE ME on                               IS-        2015, to

certify which witness my hand and seal of office.

               -AI,   In An An




             EUZASETH JUSTICE                                           1C-C
            My Commission Wins
              January 17, 2019              Notary Pu      , State 2 f Texas
                                 I



Appellant's Motion for Leave to File Second Motion to
Extend Time to Late-File Appellant's Brief                                      Page 5 of 5